Exhibit 10.1 CONFIDENTIAL Amendment #1 to the Letter of Agreement between SmithKline Beecham Corporation and Quest Diagnostics Incorporated Effective March 31, 2008 1. The purpose of this Amendment #1 to the Letter of Agreement effective January 1, 2008 between SmithKline Beecham Corporation d/b/a GlaxoSmithKline and Quest Diagnostics Incorporated (hereinafter the LOA) is to extend the term referenced in section 2 of the LOA to the earlier of (i) May 31, 2008, or (ii) the full execution of a new comprehensive Global Clinical Trials Agreement. 2. All other terms and conditions of the LOA shall remain in full force and effect. 3. The parties hereto agree to this Amendment #1 to the LOA by their authorized signatures below. SMITHKLINE BEECHAM CORPORATION QUEST DIAGNOSTICS INCORPORATED Paula M. Russella Daniel P. Megronigle Sourcing Group Manager Executive Director, Sales & Marketing Date Date Letter of Agreement, Amendment #1 Page 1 of 1
